NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



J.A.D.,                              )
                                     )
             Appellant,              )
                                     )
v.                                   )         Case No. 2D19-58
                                     )
STATE OF FLORIDA,                    )
                                     )
             Appellee.               )
                                     )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for
Pinellas County; James V. Pierce,
Judge.

Howard L. Dimmig, II, Public
Defender, and Clark E. Green,
Assistant Public Defender, Bartow,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


KELLY, SALARIO, and ATKINSON, JJ., Concur.